Citation Nr: 0738047	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  06-17 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2. Entitlement to a compensable rating for residuals of a 
left mandible fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel

INTRODUCTION

The veteran retired from service in October 1974 after 20 
years of active service.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

In June 2007, the appellant presented testimony at a Travel 
Board hearing conducted by the undersigned. At the hearing 
the issue of entitlement to a compensable rating for a left 
knee scar was withdrawn by the veteran. A transcript is in 
the file.


FINDINGS OF FACT

1. The veteran does not have a current diagnosis of PTSD 

2. The medical evidence of record shows that residuals of the 
fractured mandible are not manifested by moderate mandibular 
displacement.


CONCLUSIONS OF LAW

1. PTSD was not incurred or aggravated during the veteran's 
active duty service. 38 U.S.C.A. §§ 1110, 1131, 1154(b), 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304(f) (2006). 

2. The criteria for a compensable disability rating for 
residuals of a fractured mandible have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.31, 4.150, Diagnostic Code 9904 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in June 2004, and 
March 2006 correspondence of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and notice of what part VA will attempt to obtain.  
VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  While the appellant may not have 
received full notice prior to the initial decision, after 
pertinent notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claims were readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication. 

I. Service connection for PTSD

Service records reveal that the veteran had extensive combat 
action and was wounded twice in Vietnam.  Service medical 
records are negative for complaints, treatment, or diagnosis 
of PTSD. 

At a September 2004 VA PTSD examination the examiner noted 
that the veteran certainly met the criteria of being in a 
life threatening situation in combat, however he did not meet 
the criteria for a diagnosis of PTSD.  The diagnosis was 
parasomnia, rule out PTSD.

In February 2005 the veteran underwent VA psychological 
testing.  His profile suggested a mild level of depression 
primarily manifested in somatic form.  There was mild support 
that the veteran experienced disturbing traumatic events in 
the past that continued to be a source of stress.  However, 
taken together the test data indicated weak support for a 
diagnosis of PTSD.  The veteran indicated that he was not 
interested in medication or in individual counseling but 
would be interested in group treatment.  The diagnosis was a 
depressive disorder, not otherwise specified.  

During a January 2006 VA PTSD examination the examiner 
reviewed the medical records and noted the veteran had not 
been hospitalized for any psychiatric treatment. He was 
receiving outpatient treatment through the VA PTSD clinic 
although he had no definite diagnosis of PTSD.  The examiner 
noted that there was little doubt that the veteran was 
exposed to a high level of combat exposure and war zone 
stress.  However, he exhibited no high level of emotional 
distress when discussing combat. 

The examiner noted that the veteran was generally rational 
and coherent.  He tended to be tangential and circumstantial. 
There was no clear evidence of any underlying thought 
disorder. There were no delusions or paranoid ideology, and 
no inappropriate behavior. The examiner opined that while the 
veteran met the stressor criteria for PTSD he did not meet 
the other criteria.  The diagnosis was no psychiatric 
disorder.

Analysis

For PTSD claims, service connection requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor. 38 C.F.R. § 3.304(f).

In this case, there is objective evidence that the veteran 
"engaged in combat with the enemy." After reviewing the 
evidence of record, however, the preponderance of the 
evidence is against entitlement to service connection for 
PTSD because there is no competent medical evidence finding 
that the appellant has PTSD due to service.  Indeed, VA 
examiners in September 2004, February 2005, and January 2006 
found that the criteria for PTSD had not been met. There is 
no competent medical evidence to the contrary.

In the absence of proof of a present disability there can be 
no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992). In Brammer, the United States Court of Appeals for 
Veterans Claims (Court) stated that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability." 
Brammer, 3 Vet. App. at 225. The Court further stated that 
where the proof is insufficient to establish a present 
disability there could be no valid claim for service 
connection. Id.

As is noted above, the veteran asserts that he is entitled to 
service connection for PTSD; however, there is no medical 
evidence of record, which establishes that the veteran 
currently has this disability. Under these circumstances, 
there is no basis on which to grant service connection, and 
the claim must be denied.

The Board takes this opportunity to note that the veteran's 
testimony was credible, and it is doubtless that he served 
his country honorably in combat against the enemy. To grant 
service connection for PTSD, however, requires medical 
evidence that he actually has PTSD.  Such medical evidence is 
not currently of record. Of course, should the veteran be 
diagnosed with PTSD in the future, or any other psychiatric 
disorder which an examiner concludes is related to his 
military service, he should file a new claim. His case would 
then be reviewed based on the evidence available at that 
time.

II. Increased (compensable) disability rating for residuals 
of a fractured mandible.

The veteran suffered a fracture of the left mandible in 
service.  By rating action in August 1990 service connection 
for residuals of a left mandible fracture was granted and a 
noncompensable rating was assigned.  This rating has remained 
in effect to the present time.

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, 
where an increase in the level of a service- connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

At an August 2004 VA examination the veteran had no 
complaints regarding his mandible injury.  He had had teeth 
replaced with good response.  The examiner noted no flare-
ups, infections, deformity, angulation, false motion, 
shortening, or intra articular involvement.  There was no 
evidence of malunion, nonunion, loose motion, false joint, or 
weakness.  The diagnosis was jaw fracture, no dysfunction 
following treatment including dental work.

At a January 2006 VA dental/oral examination the veteran 
complained of pain in the left temporomandibular joint area 
during certain jaw movement.  There was moderate loss of 
masticatory function typical of patients with full upper 
dentures and partial lower dentures.  All maxillary teeth 1-
16 were missing.  Lower teeth 17-26 and 30-32 were missing. 
These were replaced by dentures.   Maxillary inter incisal 
range of motion was 42 millimeters, right lateral excursion 
11 millimeters, left lateral excursion 9 millimeters, and 
protrusive excursion 7 millimeters.  The veteran reported 
satisfaction with his dentures.  He was not experiencing 
problems with them.  Temporomandibular joint range of motion 
was within normal limits.  However the veteran experienced 
mild temporomandibular joint pain only at maximum inter 
incisal opening, and at maximum right lateral and protrusive 
excursions.  He experienced no chronic pain.  
Radiographically the temporomandibular joint was 
unremarkable.  There was no paralysis or parasthesias.  The 
examiner summarized and noted that:

This veteran does not exhibit classic 
signs of chronic temporomandibular joint 
dysfunction.  The only pain he has is 
mild and is only when provoked. He is 
already service connected for the injury 
to his jaw.  There does not appear to be 
any change or worsening of his service 
connected disability.

Analysis

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology. Any change in a diagnostic code 
by a VA adjudicator must be specifically explained. See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO. See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

There is no evidence of chronic osteomyelitis or 
osteoradionecrosis of the mandible, nor is there evidence of 
any loss of the mandible or of any part thereof. Therefore, 
Diagnostic Codes 9900 thru 9902 are not applicable. 
Similarly, there is no evidence of a nonunion of the 
mandible. Thus, Diagnostic Code 9903 is not for application.

Diagnostic Code 9905 rates any limitation of 
temporomandibular articulation, and provides that when inter-
incisal range limited to 31-40 millimeters warrants a 10 
percent rating, as does a range of lateral excursion of 0-4 
millimeters. See 38 C.F.R. § 4.150, Diagnostic Code 9905 
(2006).

As no loss of motion has been identified on VA examination, 
there is no basis upon which to assign a compensable 
disability rating under Diagnostic Code 9905. See 38 C.F.R. § 
4.31 (2006).

The medical evidence of record indicates that the veteran's 
loss of teeth is not related to the in-service fracture of 
the mandible. Moreover, there is no competent medical 
evidence of loss of substance of the mandible. Accordingly, 
consideration under Diagnostic Code 9913 [loss of teeth due 
to loss of substance of the mandible] is not warranted.

The Board accordingly finds, as did the RO, that the 
veteran's service-connected jaw disability is most 
appropriately rated under Diagnostic Codes 9904.   

Under 38 C.F.R. § 4.150, Diagnostic Code 9904 the evaluation 
of malunion of the mandible is based upon the degree of 
motion and relative loss of masticatory function. Slight 
displacement of the mandible warrants a noncompensable 
evaluation, while moderate displacement is required for a 10 
percent evaluation. Severe displacement warrants a 20 percent 
evaluation.

The words "slight", "moderate" and "severe" are not defined 
in the VA Rating Schedule. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." See 38 
C.F.R. § 4.6 (2006). The Board observes in passing that 
"moderate" is defined as "of average or medium quality, 
amount, scope, range, etc." Webster's New World Dictionary, 
Third College Edition 871 (1988).

There is no competent medical evidence of any mandibular 
malunion.  The report of the January 2006 VA dental 
examination further shows that there is normal range of 
motion of the temporomandibular joint and x-rays revealed 
normal healing of the mandible fracture.  .

Because there is no evidence of loss of motion or jaw 
function, and no evidence of malunion of the mandible, the 
disability picture does not approximate the criteria for a 
compensable evaluation under Diagnostic Code 9904. Even if 
the Board credits the veteran's complaints of occasional jaw 
problems in the absence of any objective physical findings, 
such are most appropriately characterized as slight.

In summary, based on the evidence of record the Board finds 
no basis upon which to award an increased disability rating 
under Diagnostic Code 9904.

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for an increased (compensable) disability rating for his 
service-connected residuals of a fractured mandible. The 
claim is therefore denied.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to service connection for PTSD is denied. 

An increased rating for residuals of a fractured mandible is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


